IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

NICE LTD., NICE SYSTEMS INC., and
MATTERSIGHT CORP.

Plaintiffs,

)
)
)
)
)
V. ) Civil Action No. 18-2024-RGA-SRF
)
CALLMINER, INC., )
)
Defendant. )
REPORT AND RECOMMENDATION
I. INTRODUCTION
Presently before the court in this patent infringement action is the partial! motion to
dismiss for failure to state a claim upon which relief can be granted pursuant to Federal Rule of
Civil Procedure 12(b)(6), filed by defendant CallMiner, Inc. (“CallMiner”).? (D.I. 18) For the
following reasons, I recommend that the court DENY the pending motion.
II. BACKGROUND
Plaintiffs NICE Ltd., NICE Systems Inc., and Mattersight Corporation (collectively,
“plaintiffs” or “NICE”) filed this suit on December 19, 2018, alleging infringement of fourteen
patents directed to improving call recording systems. (D.I. 1) NICE is the assignee of U.S.
Patent Nos. 6,246,752 (“the ’752 patent”), 6,252,946 (“the ’946 patent”), 6,785,370 (“the ’370
patent”), and 6,937,706 (“the ’706 patent”) (collectively, the “Data Collection Patents”); U.S.

Patent Nos. 8,611,523 (“the *523 patent’) and 8,023,639 (“the ’639 patent”) (collectively, the

“Call Classification Patents”); U.S. Patent Nos. 8,553,872 (“the ’872 patent”), 9,942,400 (“the

 

' CallMiner’s partial motion to dismiss alleges that nine of the fourteen patents-in-suit are
directed to unpatentable subject matter pursuant to 35 U.S.C. § 101. (D.I. 18)

* The briefing and related filings associated with the pending motion are found at D.I. 19, D.I.
20, D.L. 22, D.I. 23, and D.I. 28.

 
°400 patent, and 10,021,248 (‘the ’248 patent”) (collectively, the “Call Evaluation Patents”); and
five other patents which are not at issue in CallMiner’s pending motion to dismiss: U.S. Patent
Nos. 7,599,475, 7,714,878, 8,204,884, 8,694,307, and 10,104,233 (together with the Data
Collection Patents, the Call Classification Patents, and the Call Evaluation Patents, the “patents-
in-suit”). (D.I. 16 at § 1) In the amended complaint, NICE alleges that CallMiner infringes
claim 1 of each of the fourteen patents-in-suit. (D.I. 16)

On March 25, 2019, CallMiner filed the instant partial motion to dismiss, alleging that
nine of the fourteen patents-in-suit are directed to unpatentable subject matter pursuant to 35
U.S.C. § 101. (D.L 18) Specifically, CallMiner contends that the ’872, ’752, ’706, ?370, ’946,
*248, °523, ’639, and ’400 patents should be rendered invalid. U/d.; 9/5/19 Tr. at 5:1-3)
Til. LEGAL STANDARDS

A. Failure to State a Claim

CallMiner moves to dismiss the pending action pursuant to Rule 12(b)(6), which permits
a party to seek dismissal of a complaint for failure to state a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6). According to CallMiner, NICE’s amended complaint fails to
state a claim because the asserted claims of the patents-in-suit are ineligible for patent protection
under 35 U.S.C. § 101. Patent eligibility under 35 U.S.C. § 101 is a threshold test. Bilski v.
Kappos, 561 U.S. 593, 602 (2010). Therefore, “patent eligibility can be determined at the Rule
12(b)(6) stage . . . when there are no factual allegations that, taken as true, prevent resolving the
eligibility question as a matter of law.” Aatrix Software, Inc. v. Green Shades Software, Inc.,
882 F.3d 1121, 1125 (Fed. Cir. 2018).

When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to the plaintiff.
2

 
Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). Dismissal under Rule 12(b)(6) 1s
only appropriate if the complaint does not contain “sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). However, “a court need not ‘accept as true
allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as the
claims and the patent specification.” Secured Mail Solutions LLC y. Universal Wilde, Inc., 873
F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927,
931 (Fed. Cir. 2014)).

B. Patent-Eligible Subject Matter

Section 101 of the Patent Act provides that patentable subject matter extends to four
broad categories: “Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain
a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The
Supreme Court recognizes three exceptions to the subject matter eligibility requirements of
§ 101: laws of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank
Int'l, 573 U.S. 208, 218 (2014). The purpose of these exceptions is to protect the “basic tools of
scientific and technological work,” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66 (2012), which are “part of the storehouse of knowledge of all men. . . free to all men and
reserved exclusively to none,” Bilski, 561 U.S. at 602 (internal quotation marks and citations
omitted).

The Supreme Court articulated a two-step “framework for distinguishing patents that

claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

3

 
applications of those concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. At
step one, the court must determine whether the claims are directed to one of the three patent-
ineligible concepts. Alice, 573 U.S. at 217. Ifthe claims are not directed to a patent-ineligible
concept, “the claims satisfy § 101 and [the court] need not proceed to the second step.” Core
Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). Ifthe
claims are directed to a patent-ineligible concept, the court must proceed to the second step by
identifying an “‘inventive concept’—.e., an element or combination of elements that is
sufficient to ensure that the patent in practice amounts to significantly more than a patent upon
the [ineligible concept] itself.” Alice, 573 U.S. at 218-19 (quoting Mayo, 566 U.S. at 72-73).

At step one, “the claims are considered in their entirety to ascertain whether their
character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active
Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.
DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (“The ‘abstract idea’ step of the inquiry
calls upon us to look at the ‘focus of the claimed advance over the prior art’ to determine if the
claim’s ‘character as a whole’ is directed to excluded subject matter.”). However, “courts must
be careful to avoid oversimplifying the claims by looking at them generally and failing to
account for the specific requirements of the claims.” McRO, Inc. v. Bandai Namco Games Am.
Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks omitted). “At step one,
therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;
[courts] must determine whether that patent-ineligible concept is what the claim is ‘directed to.’”
Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

At step two, the court must “look to both the claim as a whole and the individual claim

elements” to determine whether they “amount[ ] to significantly more than a patent upon the
4

 
ineligible concept itself.” McRO, 837 F.3d at 1312. “Simply appending conventional steps,
specified at a high level of generality, [is] not enough to supply an inventive concept.” Alice,
573 U.S. at 222 (internal quotation marks omitted). Instead, the claim elements must “involve
more than performance of ‘well-understood, routine, [and] conventional activities previously
known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (citation
and internal quotation marks omitted); see also Mayo, 566 U.S. at 73. “The inventive concept
inquiry requires more than recognizing that each claim element, by itself, was known in the art. .
.. [A]n inventive concept can be found in the non-conventional and non-generic arrangement of
known, conventional pieces.” Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827
F.3d 1341, 1350 (Fed. Cir. 2016).
IV. DISCUSSION

In resolving CallMiner’s motion to dismiss, the court will first discuss which claims are
sufficiently representative. Thereafter, it will analyze the relevant claims under both steps of the
test for patent eligibility set out in Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208

(2014), taking into account whether any factual disputes preclude granting CallMiner’s motion.

A. Representative Claims
As a preliminary matter, the court addresses the parties’ disagreement regarding whether
the seven claims specifically addressed by CallMiner in its briefing are adequately representative
of the remaining claims of the nine patents subject to CallMiner’s motion to dismiss.? The
Federal Circuit has held that “[c]ourts may treat a claim as representative in certain situations,

such as if the patentee does not present any meaningful argument for the distinctive significance

 

3 NICE points out that CallMiner seeks to invalidate 205 claims across nine patents by

challenging seven as “representative” of all. (D.I. 22 at 1, 3)
5

 
of any claim limitations not found in the representative claim or if the parties agree to treat a
claim as representative.” Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (citing
Elec. Power Grp., LLC v. Alstom S.4., 830 F.3d 1350, 1352 (Fed. Cir. 2016); Intellectual
Ventures I LLC y. Symantec Corp., 838 F.3d 1307, 1316 & n.9 (Fed. Cir. 2016)). Although not
much has been written regarding which party bears the burden to show claim representativeness,
at least one court in the Eastern District of Texas has recently proposed a burden-shifting
analysis to resolve disputes regarding the representativeness of a particular claim. See PPS Data,
LLC v. Jack Henry & Assocs., Inc., 404 F. Supp. 3d 1021, 1029-30 (E.D. Tex. 2019). The court
finds persuasive this burden-shifting framework, which is intended to protect the procedural due
process rights of patentees by protecting against the deprivation of property rights without a
meaningful opportunity to be heard. Jd. at 1032.

Under this framework, the defendant bears the initial burden of persuasion to justify
treating the claims as representative of other asserted claims because each claim must be
presumed independently valid. PPS Data, 404 F. Supp. 3d at 1030 (citing 35 U.S.C. § 282).
The defendant’s showing on representativeness must be “directly tethered to the claim
language.” Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019). Moreover, a
claim is not representative just because it is an independent claim or because it generally deals
with the same subject matter as the other asserted claim. See PPS Data, 404 F. Supp. 3d at 1031
(citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016); Berkheimer, 881
F.3d at 1365). If the defendant overcomes the presumption and demonstrates representativeness,
the burden shifts to the plaintiff to identify limitations in the asserted claims which are absent
from the allegedly representative claim. PPS Data, 404 F. Supp. 3d at 1031-32. “[I]f the

plaintiff identifies legally distinctive limitations, then any claims which contain those limitations
6

 
are excluded from the scope of the relief sought by the defendant and must be distinctively
addressed.” Jd. at 1032 (citing Berkheimer, 881 F.3d at 1365).

Claim representativeness is the exception, rather than the rule, because “different patents
must generally contain patentably distinct inventions” in accordance with the obviousness-type
double patenting doctrine. PPS Data, 404 F. Supp. 3d at 1031 (citing Novartis Pharm. Corp. v.
Breckenridge Pharm. Inc., 909 F.3d 1355, 1362 (Fed. Cir. 2018)). Erroneously determining that
a claim is representative has constitutional consequences. Jd. at 1033. In contrast, an erroneous
determination that a claim is not sufficiently representative “presents no comparable
counterweight” because “incremental increases in judicial economy . . . should never come at the
cost of constitutionally secured rights.” Jd.

By way of its motion to dismiss, CallMiner seeks to invalidate the ’872, °752, ’706, °370,
’946, °248, °523, °639, and 400 patents in their entirety pursuant to 35 U.S.C. § 101. (DL. 18;
D.I. 18-1) CallMiner’s motion to dismiss is therefore not limited to the asserted claims identified
in the amended complaint. (D.I. 19 at 1-2) (“In its Amended Complaint, NICE alleges that
CallMiner infringes a single claim — claim | — of each of fourteen patents-in-suit.”). CallMiner
bears the initial burden to justify treating the identified claims as representative of the remaining
dependent and independent claims to overcome the presumption of validity. PPS Data, 404 F.
Supp. 3d at 1030 (citing 35 U.S.C. § 282).

CallMiner has satisfied its burden to show that claim 1 of the ’706 patent is representative
of claim 1 of the ’752 patent. CallMiner notes that the patents share a specification and the
claims are nearly identical. (D.I. 19 at 4-5) CallMiner acknowledges that the ’752 patent
contains additional limitations reciting that data from one source is “real-time data” and data

from a second source is “asynchronous data.” (/d.) However, CallMiner claims that the
7

 

 

 
additional limitations in the ’752 patent do not impact the § 101 analysis.* (/d. at 5 n.3; 9/5/19
Tr. at 14:10-15:7) The chart at Appendix A supports CallMiner’s arguments by showing that the
claims are identical, with the exception of two “wherein” clauses at subsections (a) and (b) of the
°752 patent: (a)... wherein said data from said first source is real time data; (b)... wherein
said data from said second source is asynchronous data.” (D.I. 19, App’x A at 1) NICE fails to
satisfy its burden of showing how the additional limitations in claim 1 of the ’752 patent are
legally significant to the § 101 motion, instead focusing its argument on the dependent claims of
the ’706 and ’752 patents. (D.I. 22 at 8-9)

CallMiner has also satisfied its burden to show that claim 1 of the *370 patent is
representative of claim 1 of the °946 patent. CallMiner notes that the patents share a
specification and the claims are nearly identical. (D.I. 19 at 6) CallMiner acknowledges that the
’946 patent contains the additional limitation that the received data comprises “event data...
describing the duration of the telephone call.” (Ud.) However, CallMiner claims that the
additional limitation in the ’946 patent does not impact the § 101 analysis. (id. at 7) The chart at
Appendix A shows that the claims are identical, with the exception of an additional clause at
subsection (d) of the ’946 patent: (d) . . . said received telephony event data comprising data
describing the duration of the telephone call.” (D.I. 19, App’x A at 2) NICE fails to satisfy its
burden of showing how the additional limitation in claim 1 of the ’946 patent is legally
significant to the § 101 motion, instead focusing its argument on limitations in the dependent

claims of the ’370 patent and other independent claims of the 946 patent. (D.I. 22 at 10-11)

 

* Courts have observed that the recitation of a certain specific type of data does not necessarily
alter the § 101 analysis and render an abstract idea patent-eligible. See, e.g., Kaavo Inc. v.
Amazon.com Inc., C.A. No. 15-638-LPS-CJB et al., 2016 WL 6562038, at *12 (D. Del. Nov. 3,
2016) (noting that recitation of “certain types of data. . . to effect the overall method or goal”
does not amount to an inventive concept).

8

 
CallMiner fails to satisfy its burden to show that each identified claim is sufficiently
representative of the remaining independent and dependent claims in each patent. For example,
the ’706 patent has forty-five claims, and the ’752 patent has twenty-one claims. (’706 patent,
cols. 60:28-64:52; ’752 patent, cols. 62:48-64:55) CallMiner argues that claim 1 of the ’706
patent is representative because “[t]he remaining independent claims of the ’752 and ’706
Patents claim similar methods and also recite generic or non-transitory “computer program’
elements or an ‘article of manufacture.’” (D.I. 19 at 4.2) The law is clear that “a claim is not
representative merely because it generally deals with the same subject matter as the other
asserted claims.” PPS Data, 404 F. Supp. 3d at 1031. CallMiner’s one-line explanation
regarding how claim 1 of the ’706 patent is representative of the sixty-four remaining claims in
the ’706 and ’752 patents is not sufficiently “tethered to the claim language.” Solutran, 931 F.3d
at 1168. In contrast, NICE identifies specific claim limitations in the non-representative claims
and portions of the specification explaining the technical advantages of these features which
were not addressed by CallMiner. (See, e.g., D.I. 22 at 8) For these reasons, claim 1 of the ’706
patent is not representative of the remaining dependent and independent claims of the ’706 and
°752 patents. The same is true for the remaining claims of the seven other patents subject to
CallMiner’s motion to dismiss. (D.I. 19 at 6 n.4, 9.5, 11 0.7, 15 n.11, 17 n.12, 18 n.14)

For these reasons, the Report and Recommendation applies to claim 1 of each of the
°872, °752, °706, ’370, ’946, ’248, °523, °639, and °400 patents. All other claims of these patents
are excluded from the scope of the Report and Recommendation. See PPS Data, 404 F. Supp.

3d at 1045.

 
B. Data Collection Patents
1. The ’752 and ’706 patents
Claim 1 of the ’706 patent recites:
A method of recording telephone call information comprising:

(a) electronically receiving data from a first source regarding telephony events
related to one or more telephone calls;

(b) electronically receiving data from a second source regarding telephony events
related to one or more telephone calls; and

(c) electronically combining event data from said first source and event data from

said second source into a single call record when event data from said first and

second sources is related to the same telephone call.
(°706 patent, col. 60:28-39) The ’752 patent additionally recites that data from one source is
“real-time data,” and data from a second source is “asynchronous data.” (’752 patent, col. 9:36-
45)

a. Alice step one

In support of the motion to dismiss, CallMiner contends that the °752 and ’706 patents
are directed to the abstract idea of recording data related to telephone calls from multiple sources
and combining the data into a single recording. (D.I. 19 at 4) In response, NICE alleges that the
752 and ’706 patents are not directed to an abstract idea because they recite improvements to
telephony monitoring and recording by claiming methods of merging data from previously-
incompatible real-time, asynchronous, CTI, and SMDR sources. (D.I. 22 at 4, 7)

Claim 1 describes the abstract idea of recording data related to telephone calls from
multiple sources and combining the data into a single recording. This distillation of the abstract

idea closely tracks the claim language: “A method of recording telephone call information

comprising: (a) electronically receiving data from a first source . . .; (b) electronically receiving
10

 

 

 

 
data from a second source . . .; and (c) electronically combining event data from said first source
and event data from said second source into a single call record.” (°706 patent, col. 60:27-39)
Consistent with this articulation of the abstract idea, the specification provides that “[t]he present
invention is directed to a system and method that is capable of simultaneously monitoring two or
more data links, gathering information about calls from those data links, and combining that
information into a single data model of the telephony activity within the call center.” (°706
patent, col. 3:9-13) Where, as here, the abstract idea accurately captures the focus of the claimed
invention, characterizing the claim as being directed to an abstract idea is appropriate. Solutran,
Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

A comparison of claim 1 of the ’706 patent to claims found by the Federal Circuit to be
abstract supports this conclusion. The Federal Circuit has held that claims reciting “a process of
taking two data sets and combining them into a single data set” amount to the abstract idea of
generating a data set “by taking existing information... and organizing this information into a
new form.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed.
Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to
manipulate existing information to generate additional information is not patent eligible.”). Like
the claim language in Digitech, claim 1 of the °706 patent recites a method of “taking two data
sets and combining them into a single data set,” without tying this process to a specific structure
or machine. Digitech, 758 F.3d at 1350-51. Similarly, the Federal Circuit has routinely held that
“claims reciting the collection, transfer, and publishing of data are directed to an abstract idea.”
Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315 (Fed. Cir. 2019) (citing Elec. Power Grp.,

LIC y. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016); In re TLI Comme’ns LLC Patent

11

 
Litig., 823 F.3d 607, 610-12 (Fed. Cir. 2016)). Thus, the method described in claim 1 of the ’706
patent is consistent with claims found by the Federal Circuit to be abstract.

Claim 1 of the ’706 patent does not recite a specific improvement to technology that
would otherwise save it from abstraction. According to NICE, the novel data structure of a
unified call record tracing event data from incompatible sources improves the way the computer
stores and retrieves data in memory.’ (D.I. 22 at 5) But the focus of the claim itself is not on the
storage, retrieval, and memory capabilities of the computer. Instead, the claim is drawn to the
idea of electronically receiving and combining data from two separate sources, which amounts to
an abstract idea. See Cellspin, 927 F.3d at 1315 (citing Elec. Power, 830 F.3d at 1353; TLI, 823
F.3d at 610-12). During oral argument, NICE conceded that claim elements showing how to
match the data from different sources are found in dependent claims and other independent
claims, but did not indicate where such limitations were found in claim 1 of the ’706 patent.
(9/5/19 Tr. at 30:14-32:10)

Limiting the claim to the technological environment of “telephony events” does not
render the claim any less abstract at step one.° See Berkheimer v. HP Inc., 881 F.3d 1360, 1367
(Fed. Cir. 2018); see also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332,
1340 (Fed. Cir. 2017) (citing Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259
(Fed. Cir. 2016)). In Berkheimer, the Federal Circuit determined that the claimed “parser,”

which transformed data from source to object code, did not render the claim any less abstract

 

5 NICE concedes that CTI and SMDR links already existed, but claims this is irrelevant to the
question of whether it was conventional to merge CTI and SMDR links to create a single call
record for disparate audio records in the manner claimed. (D.I. 22 at 7) However, claim 1 of the
°706 patent does not specify that the two claimed data sources are CTI and SDMR links. (°706
patent, col. 60:28-39) In fact, claim 1 of the ’706 patent contains no language suggesting that
data from the first and second data sources must be incompatible.

® The construction of “telephony events is discussed at § IV.B.1.b, infra.
12

 

 
absent evidence that the transformation improved computer functionality in some way.
Berkheimer, 881 F.3d at 1367. Instead, the record showed that parsers had existed prior to the
patent, and thus the claims were directed to the abstract idea itself. Jd. Similarly, the focus of
claim 1 of the ’706 patent is on the abstract idea of combining data from two separate data
sources into a single call record, and the claim does not identify any specific mechanisms for
achieving this result. In other words, the claim is not “limited to rules with specific
characteristics to create a technical effect,” but instead is “written at a distinctly high level of
generality.” Solutran, 931 F.3d at 1167 (internal citations and quotation marks omitted).

b. Alice step two

The court next considers whether “the claimed elements—‘individually and as an ordered
combination’—tecite an inventive concept.” Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306,
1316 (Fed. Cir. 2019) (quoting Alice, 573 U.S. at 217). This analysis entails considering
“whether the combination of elements was well-understood, routine, and conventional at the time
of the invention.”’ Exergen Corp. v. Kaz USA, Inc., 725 F. App’x 959, 963 (Fed. Cir. 2018).
“(Whether a claim element or combination of elements is well-understood, routine and
conventional to a skilled artisan in the relevant field is a question of fact.” Berkheimer v. HP
Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).

NICE contends that the amended complaint adequately alleges an inventive concept,
complete with citations to relevant portions of the specification, which gives rise to a factual
dispute regarding whether the combination of claim elements was conventional. (9/5/19 Tr. at
21:10-24:3) The amended complaini alleges that the prior art call recording technologies

compiled separate call records from different data sources as independent records, resulting in

 

7 The filing date of the application leading to the issuance of the ’706 patent was June 8, 2001.
13

 

 
inefficient storage, search, and retrieval of call data. (D.I. 16 at 9 115) The operative pleading
identifies “technical and unconventional solutions . . . via an efficient call data merging and
archival methodology,” including combining call data from synchronous and asynchronous
sources, reducing memory usage, and offering a more flexible framework for controlling security
access to the recording. (D.I. 16 at § 116) These “plausible and specific factual allegations that
aspects of the claims are inventive are sufficient” to state a claim on a motion to dismiss. See
Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at 1128).

The patent specification supports the allegations in the amended complaint. The ’706
patent specification acknowledges the need for a system and method capable of gathering call
information from multiple sources and combining the information into a single data model.
(’706 patent, col. 3:1-5) The specification goes on to provide technical details regarding a
method and system of merging call data originating from otherwise incompatible data sources.
(d., cols. 5:3-19; 9:30-10:10; 29:12-23) As in Berkheimer, “[t]he specification describes an
inventive feature that stores .. . data in a purportedly unconventional manner” to improve
efficiency and reduce storage requirements. 881 F.3d at 1369. These alleged improvements are
captured in claim 1’s recitation of “electronically combining event data from said first source and
event data from said second source into a single call record when event data from said first and
second sources is related to the same telephone call.” (°706 patent, col. 60:36-39) Because a
factual dispute exists regarding whether the invention “describes well-understood, routine, and
conventional activities,” Berkheimer, 881 F.3d at 1369, I recommend that the court deny
CallMiner’s motion to dismiss claim 1 of the ’752 and ’706 patents.

Although NICE raises a claim construction issue regarding the term “telephony events,”

the parties have agreed to the construction applied by Judge Farnan in a prior case for purposes
14

 
of the present motion: “Actions or occurrences detected by a computer program and that related
to what happens to a phone call (such as the initiation of the call, the addition or removal of
callers, the transfer of the phone call, or the termination of the calls).” NICE Sys., Inc. et al. v.
Witness Sys., Inc., C.A. No. 06-311-JJF, D.I. 279 at 15 (D. Del. Dec. 17, 2007). NICE relies on
this definition in its brief for the position that telephony events constitute a specific means to
achieve the creation of a single call record. (D.I. 22 at 4-5) At oral argument, counsel for
CallMiner stated that, “[f]or purposes of this motion and for purposes of the section 101 analysis,
we do not dispute or challenge the construction that’s raised by NICE in its briefing.” (9/5/19
Tr. at 9:19-10:20) As a result, there is no dispute relevant to the eligibility analysis regarding the
proper construction of “telephony events” as used in claim 1 of the ’706 patent. See Genetic
Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed. Cir. 2016).

NICE contends that other claim terms also require construction, and the court should
deny the motion to dismiss on this basis. (9/5/19 Tr. at 20:3-21:3; 34:19-35:6) NICE relies on
the Federal Circuit’s recent decision in MyMail, Ltd. v. ooVoo, LLC, which concluded that the
district court erred in failing to construe “toolbar” prior to reaching an eligibility determination.
934 F.3d 1373, 1380 (Fed. Cir. 2019). The law is well-established that “claim construction is not
an inviolable prerequisite to a validity determination under § 101.” Bancorp Servs., L.L.C. v.
Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1273 (Fed. Cir. 2012). Nonetheless,
“it will ordinarily be desirable—and often necessary—to resolve claim construction disputes
prior to a § 101 analysis, for the determination of patent eligibility requires a full understanding
of the basic character of the claimed subject matter.” Jd. at 1273-74; see also Nat. Alts. Int’l, Inc.
v. Creative Compounds, LLC, 918 F.3d 1338, 1354 (Fed. Cir. 2019) (Reyna, J., concurring-in-

part, dissenting-in-part) (“This case, and the general development of the law concerning § 101
15

 

 
analysis at the pleading stage, causes me to ask whether the time has come for this court to
reconsider whether a Rule 12(c) motion based on § 101 should be decided before claim
construction.”). NICE has not presented specific arguments or proposed constructions for terms
other than “telephony events” in connection with the present motion. However, in light of the
court’s recommendation that factual issues preclude dismissal of the ’753 patent and the ’706
patent under step two of the analysis, the court need not speculate as to whether claim
construction would aid the analysis.

2. The °370 and °946 patents

 

Claim 1 of the ’370 patent recites:

A method for constructing and maintaining data representations of lifetimes of
telephone calls comprising one or more segments, audio data for each segment
being recorded on one or more recorders, the method comprising:

(a) constructing a call record for at least one telephone call;

(b) receiving data regarding telephony events associated with one or more
telephone calls;

(c) matching a received telephony event with a constructed call record;

(d) updating the matching call record based on the received telephony event data;
and

 

(e) combining the updated call record with data indicating the location of recorded
audio data for the segment of the call, to obtain a master call record representing
the lifetime of the telephone call.

(’370 patent, col. 67:53-68:2) Claim 1 of the ’946 patent adds the limitation that the received

data comprises event data “describing the duration of the telephone call.” (°946 patent, col.

 

71:10-28)

a. Alice step one

16
CallMiner contends that the ’946 and ’370 patents are directed to the abstract idea of
creating a call record, collecting additional data regarding the call, and updating the call record
with the collected data. (D.I. 19 at 6) CallMiner further alleges that prior art call monitoring
systems were capable of monitoring, recording, saving, and organizing multiple audio input
sources, and the claims themselves do not recite a solution to the problem of simultaneously
monitoring both the SMDR link and the real-time CTI link. (/d. at 7) In response, NICE
contends that the ’370 and ’946 patents recite technical improvements by claiming the
construction of master call records to enable improved trace, recall, and viewing capabilities for
distributed audio recordings. (D.I. 22 at 9)

Claim 1 of the ’370 patent is drawn to the abstract idea of creating a call record,
collecting additional data regarding the call, and updating the call record with the collected data.
(°370 patent, cols. 67:53-68:2) This summation of the abstract idea closely tracks the claim
language: “A method .. . comprising: (a) constructing a call record . . .; (b) receiving data
regarding telephony events . . .; (c) matching a received telephony event with a constructed call
record; (d) updating the matching call record based on the received telephony data; and (e)
combining the updated call record with data . . . to obtain a master call record representing the
lifetime of the telephone call.” (/d.) Consistent with this articulation of the abstract idea, the
specification provides that

[t]he present invention is directed to a system and method that are capable of

constructing a call record for each telephone call; receiving data regarding

telephony events; matching a received telephony event with a call record;

updating the matching call record based on the received telephony event data; and

combining the updated call record with data indicating the location of recorded

audio data for the segment of the call, to generate a master call record
representing the lifetime of the telephone call.

17
(°370 patent, col. 3:17-25) Where, as here, the abstract idea accurately captures the focus of the
claimed invention, it is appropriate to characterize the claim as being directed to an abstract idea.
Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

A comparison of claim 1 of the ’370 patent to claims found by the Federal Circuit to be
abstract supports this conclusion. The Federal Circuit has held that claims reciting “a process of
taking two data sets and combining them into a single data set” amount to the abstract idea of
generating a data set “by taking existing information . . . and organizing this information into a
new form.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed.
Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to
manipulate existing information to generate additional information is not patent eligible.”). Like
the claim language in Digitech, claim 1 of the ’370 patent recites a method of “taking two data
sets and combining them into a single data set,” without tying this process to a specific structure
or machine. Digitech, 758 F.3d at 1350-51. Similarly, the Federal Circuit has routinely held that
“claims reciting the collection, transfer, and publishing of data are directed to an abstract idea.”
Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315 (Fed. Cir. 2019) (citing Elec. Power Grp.,
LLC vy. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016); In re TLI Commce’ns LLC Patent
Litig., 823 F.3d 607, 610-12 (Fed. Cir. 2016)). Well-understood data-gathering activities like the
ones described in claim 1 of the ’370 patent “do[ ] not add any meaningful limitations to the
abstract idea.” OJP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015).
Thus, the method described in claim 1 of the ’370 patent is consistent with claims found by the
Federal Circuit to be abstract.

Nor does claim 1 of the ’370 patent recite a specific improvement to technology or

language confining the claim to a particular solution to an identified problem. See IPA Techs.,
18

 
Inc. v. Amazon.com, Inc., 307 F. Supp. 3d 356, 364 (D. Del. 2018) (concluding that claims
merely “describ[ing] a desired function or outcome, without providing any limiting detail that
confine[s] the claim to a particular solution to an identified problem,” were abstract). According
to NICE, the novel data structure of the master call record improves the computer’s trace, recall,
and viewing capabilities for distributed audio recordings. (D.I. 22 at 9) But the focus of the
claim itself is not on the data structure of the master call record. Instead, the claim is drawn to
the idea of creating a call record, collecting additional data regarding the call, and updating the
call record with the collected data, which amounts to an abstract idea. See Cellspin, 927 F.3d at
1315 (citing Elec. Power, 830 F.3d at 1353; TLI, 823 F.3d at 610-12). During oral argument,
NICE conceded that claim elements showing how to assemble and play back segments of the
telephone calls using the recorder locations described in the master call record are found in
dependent claim 8, but NICE did not indicate where such direction was provided in claim | of
the °370 patent. (9/5/19 Tr. at 33:7-14) Moreover, for the reasons previously stated at §
IV.B.1.a, supra, limiting the claim to the technological environment of “telephony events” does
not render the claim any less abstract at step one. See Berkheimer v. HP Inc., 881 F.3d 1360,
1367 (Fed. Cir. 2018) (internal citations and quotation marks omitted); see also Intellectual
Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (citing Affinity
Labs of Tex., LLC vy. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016)).
b. Alice step two
The court next considers whether “the claimed elements—‘individually and as an ordered

combination’—recite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 US.

19

 
at 217). CallMiner contends that the claim limitations of the ’370 patent® are directed to the use
of routine computer functionalities to increase the speed of collecting and combining data related
to telephone calls, which does not amount to an inventive concept. (D.I. 19 at 7-8) In response,
NICE contends that the amended complaint adequately alleges an inventive concept, complete
with citations to relevant portions of the specification, which gives rise to a factual dispute
regarding whether the combination of claim elements was conventional. (9/5/19 Tr. at 21:10-
24:3) Furthermore, NICE argues that a master call record is a novel data structure which solves
the problem of “fruitless searching.” (D.I. 22 at 10)

According to the allegations in the operative pleading, the prior art call recording
technologies compiled separate call records from different data sources as independent records,
resulting in inefficient storage, search, and retrieval of call data. (D.I. 16 at 127) The amended
complaint identifies a “technical and unconventional solution . . . via an efficient call data
merging and archival methodology,” including combining call data from synchronous and
asynchronous sources, reducing memory usage, and offering a more flexible framework for
controlling security access to the recording. (/d. at § 128) These “plausible and specific factual
allegations that aspects of the claims are inventive are sufficient” to state a claim on a motion to
dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at 1128).

The patent specification supports the allegations in the amended complaint. The ’370
patent specification acknowledges the need for a system and method capable of gathering call
information from multiple sources and combining the information into a single data model.
(370 patent, col. 3:2-14) The specification goes on to provide technical details regarding a

method and system of merging call data originating from otherwise incompatible data sources.

 

8 The application leading to the issuance of the ’370 patent was filed on June 8, 2001.
20

 

 

 
(id., cols. 4:25-41; 8:58-9:38; 31:7-18) As in Berkheimer, “[t]he specification describes an
inventive feature that stores .. . data in a purportedly unconventional manner” to improve
efficiency and reduce storage requirements. 881 F.3d at 1369. These alleged improvements are
captured in claim 1’s recitation of “combining the updated call record with data indicating the
location of recorded audio data for the segment of the call, to obtain a master call record
representing the lifetime of the telephone call.” (°370 patent, cols. 67:66-68:2) Because a
factual dispute exists regarding whether the invention “describes well-understood, routine, and
conventional activities,” Berkheimer, 881 F.3d at 1369, I recommend that the court deny
CallMiner’s motion to dismiss claim 1 of the ’370 and *946 patents.

C. Call Classification Patents

1. The ’523 patent
Claim 1 of the °523 patent recites:

A system for analyzing a telephonic communication between one or more
customers and a contact center having one or more agents, the system comprising:

a first server for recording a telephonic communication between a customer
and an agent;

a module for processing said telephonic communication into a plurality of
computer telephony interpretation events; and

a module for analyzing said plurality of computer telephony interpretation
events and classifying said plurality of computer telephony interpretation
events into a first type and a second, different type.

(523 patent, col. 19:48-59)

21

 
a. Alice step one

According to CallMiner, the ’523 patent is directed to the abstract idea of collecting and
classifying data from a customer-salesperson interaction. (D.I. 19 at 9) CallMiner explains that
the claims of the ’523 patent recite a system for analyzing a telephone call using the generic
computer components of a server and two modules to record and process the call, and analyze
and classify the events. (/d.) CallMiner alleges that the additional recitation of “data
manipulation steps,” without more, is an abstract idea. (/d.) In response, NICE contends that the
°523 patent provides eligible improvements to the field of call center data monitoring by reciting
how to categorize telephone conversations and segment audio. (D.I. 22 at 11-12)

Claim 1 of the ’523 patent is drawn to the abstract idea of collecting and classifying data
from a customer-salesperson interaction. (°523 patent, col. 19:48-59) This summation of the
abstract idea closely tracks the claim language: “A system for analyzing a telephonic
communication between ... customers and... a contact center... the system comprising: a first
server for recording a telephonic communication . . .; a module for processing said telephonic
communication .. .; and a module for analyzing . . . and classifying” the telephony events. (/d.)
Consistent with this articulation of the abstract idea, the specification provides that

[t]he invention relates to... asystem for... analyzing a telephone

communication between a customer and a contact center to determine

communication objects, forming segments of like communication objects,

determining the strength of negotiations between the contact center and the

customer from the segments, and automate setup time calculation.

(°523 patent, col. 1:18-24) Where, as here, the abstract idea accurately captures the focus of the

claimed invention, it is appropriate to characterize the claim as being directed to an abstract idea.

Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

22

 
A comparison of the data manipulation steps recited in claim 1 of the ’523 patent to
claims found abstract by the Federal Circuit supports this conclusion. The Federal Circuit has
held that claims directed to collecting, displaying, and manipulating data are abstract. See
Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017)
(citing Content Extraction & Transmission LLC y. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d
1343, 1347 (Fed. Cir. 2014)). Like the claim language at issue in Two-Way Media Ltd. v.
Comcast Cable Communications, LLC, claim 1 of the ’523 patent recites the elements of the
system using result-based functional language. The steps of analyzing, recording, processing,

and classifying using generic computer components as recited in claim 1 of the ’523 patent are

99 66 39 66

comparable to the claimed functional results of “converting,” “routing,” “controlling,”
“monitoring,” and “accumulating records” in Two-Way Media, which lacked a description of
how to achieve the results in a non-abstract way. Two-Way Media Ltd. v. Comcast Cable
Commce’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). Thus, the system described in claim 1 of
the °523 patent is consistent with claims found by the Federal Circuit to be abstract.

Nor does claim 1 of the ’523 patent recite a specific improvement to technology or
language confining the claim to a particular solution to an identified problem. See IPA Techs.,
Inc. vy. Amazon.com, Inc., 307 F. Supp. 3d 356, 364 (D. Del. 2018) (concluding that claims
merely “describ[ing] a desired function or outcome, without providing any limiting detail that
confine[s] the claim to a particular solution to an identified problem,” were abstract). According
to NICE, the claim articulates improvements to the field of call center data monitoring by
separating call recordings into constituent voice data between speakers and converting them to

text data. (D.I. 22 at 11) But claim 1 of the ’523 patent does not include limitations describing

the separation of call recordings into constituent voice data or the conversion of the voice data
23

 
into text data. Instead, the claim is drawn to the functional steps of analyzing, recording,
processing, and classifying telephonic communications using standard computer components.
Using generic computer components to carry out a claimed abstract idea is not sufficient to
render a claim patent eligible. See Two-Way Media, 874 F.3d at 1338 (citing In re TLI
Commce’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016)).

b. Alice step two

The court next considers whether “the claimed elements—‘individually and as an ordered
combination’—recite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 U.S.
at 217). CallMiner contends that the claim limitations of the ’523 patent? are directed to the use
of generic computer components, such as a server, module, and processor, to collect and classify
data. (D.I. 19 at 13) In response, NICE contends that the claims recite the inventive concept of
objectively determining segments of audio from like objects for analysis, as distinguished from
the subjective determinations used in prior art methods. (D.I. 22 at 12-13)

According to the allegations in the operative pleading, prior art data monitoring and
recording systems often relied on third-party call centers to monitor and assess the quality of call
agents, which was inconsistent and subjective. (D.I. 16 at § 163) Speech analytics software did
not adequately overcome issues with inefficient classification schemes and call segmentation.
(Iid.) The amended complaint identifies a “technical and unconventional solution... by
providing a system that processes a telephonic communication by breaking down an interaction
into objects and categories,” including partitioning the communication into two data sets,
translating the data sets into text, and classifying the data sets for analysis. (Ud. at { 164) These

“plausible and specific factual allegations that aspects of the claims are inventive are sufficient”

 

° The application leading to the issuance of the ’523 patent was filed on September 29, 2008.
24

 

 
to state a claim on a motion to dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at
1128).

The patent specification supports the allegations in the amended complaint. The °523
patent specification describes separating call recordings into constituent voice data between
speakers and converting them to text data (°523 patent, col. 2:41-46), analyzing the data for
objects based on spoken words (id., col. 16:10-27), classifying the objects by analyzing adjacent
objects for perspective (id., col. 17:1-22), and compiling segments of the recorded
communication for subsequent review (id., col. 16:28-32). In this manner, the specification of
the ’523 patent describes a system for objectively analyzing audio segments based on objects
formed from voice data and classified into types, when prior systems relied on subjective
determinations. (’523 patent, cols. 1:50-62, 16:28-32, 18:38-41) The concept of establishing a
series of steps to objectively analyze a telephone call may be inventive where, as here, the
claimed steps replace a prior subjective process. See McRO, Inc. v. Bandai Namco Games Am.
Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“Defendants concede an animator’s [prior art]
process was driven by subjective determinations rather than specific, limited mathematical rules”
of the claimed invention). These alleged improvements are captured in claim 1’s recitation of
“analyzing a telephonic communication between one or more customers and a contact center
having one or more agents . . . processing said telephonic communication into a plurality of
computer telephony interpretation events; and classifying said plurality of computer telephony
interpretation events into a first type and a second, different type.” (°523 patent, col. 19:48-59)
Because a factual dispute exists regarding whether the invention “describes well-understood,
routine, and conventional activities,” Berkheimer, 881 F.3d at 1369, I recommend that the court

deny CallMiner’s motion to dismiss claim 1 of the *523 patent.
25

 
During oral argument, NICE also identified specific claim construction disputes that
would bear on the patentability analysis. (9/5/19 Tr. at 60:23-61:9) Specifically, NICE
identified the term “module” as a claim term requiring construction. (/d.) Although “claim
construction is not an inviolable prerequisite to a validity determination under § 101,” the
Federal Circuit recognizes that “it will ordinarily be desirable—and often necessary—to resolve
claim construction disputes prior to a § 101 analysis, for the determination of patent eligibility
requires a full understanding of the basic character of the claimed subject matter.” Bancorp
Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1273-74 (Fed. Cir.
2012). NICE has not presented specific arguments or proposed constructions for the term
“module” as used in the ’523 patent in this case. However, in light of the court’s
recommendation that factual issues preclude dismissal of the ’523 patent at step two, the court
need not speculate as to whether claim construction would aid the analysis.

2. The 639 patent

Claim 1 of the 639 patent recites:

A non-transitory computer program for determining the complexity of a

telephonic communication received by a contact center, the computer program

being embodied on a computer readable storage medium adapted to control a

computer and comprising:

a code segment for receiving an input transmission of a predetermined call |
rule;

a code segment for receiving a telephonic communication;

a code segment for determining call attributes associated with the telephonic
communication;

a code segment for comparing the call rule to the call attributes of the
telephonic communication; and

26

 
a code segment for generating output data indicative of the complexity of the
telephonic communication and, a code segment for generating a graphical
user interface for viewing the telephonic communication on display, the
graphical user interface being configured to display a time-based being
representation of the telephonic communication, the time-based
representation including graphical representation of the call attributes
associated with the telephonic communication; wherein the time-based
representation of the telephonic communication includes a graphical
representation of the progress of the audio file being played.
(639 patent, col. 16:42-65)
a. Alice step one
According to CallMiner, the ’639 patent is directed to the abstract idea of collecting and
classifying data from a customer-salesperson interaction. (D.I. 19 at 9) CallMiner contends that
the specification of the °639 patent recites generic hardware, software, and operating system
combinations which perform the claimed functions as they would otherwise be performed by a
customer service representative manually determining the duration of the call, comparing the
duration to a pre-set threshold, and classifying the call based on certain criteria. (/d. at 11-12)
In response, NICE contends that the claims of the ’639 patent recite improvements by
determining the complexity of a call using determined “call attributes” and analyzing behavioral
measures like distress, tone, and silence, and subsequently generating graphical interfaces
displaying time-based representations of the call attributes. (D.I. 22 at 13-14) According to
NICE, these innovations provide technical advantages for objectively handling complex calls,
eliminating subjective bias by using call rules with defined thresholds. (/d. at 14) NICE
emphasizes that processing calls based on specific rules involving detected stress events was
unconventional at the time of the invention. (/d. at 15)

Claim 1 of the ’639 patent is drawn to the abstract idea of collecting and classifying data

from a customer-salesperson interaction. (°639 patent, col. 16:42-65) This summary of the
27

 
abstract idea closely tracks the claim language: “A non-transitory computer program for
determining the complexity of a telephonic communication received by a contact center”
comprising code segments for “receiving” an input transmission and a telephonic
communication, a code segment for “determining call attributes,” a code segment for “comparing
the call rule to the call attributes,” and a code segment for “generating” data regarding the
complexity of the call and “a graphical user interface for viewing the telephonic communication
on display. ...” (/d.) Consistent with this articulation of the abstract idea, the specification
provides for

a method of determining the complexity of a telephonic communication received

by acontact center.... A recorded telephonic communication is received and

call attributes associated with the telephonic communication are determined... .

The established call rule is compared to the call attributes of the telephonic

communication, and data indicative of the complexity of the telephonic

communication is generated.

(°639 patent, col. 2:7-21) Where, as here, the abstract idea accurately captures the focus of the
claimed invention, it is appropriate to characterize the claim as being directed to an abstract idea.
Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

A comparison of the steps recited in claim 1 of the ’639 patent to claims found abstract
by the Federal Circuit supports this conclusion. The Federal Circuit has held that claims directed
to systems and methods of receiving, screening, and distributing email are abstract because
screening communications based on certain identifiers is a well-known, fundamental practice.
See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016)
(concluding that claims were abstract because they were “directed to human-practicable

concepts, which could be implemented in, for example, a brick-and-mortar post office.”). Like

claim 1 of the ’639 patent, the claim language at issue in Symantec recites a receipt mechanism

28

 
for the email messages, a database of business rules used to control delivery of the email
messages, a rule engine to couple the received email message with the applicable business rules,
and a distribution mechanism to apply at least one action from the rule engine to control delivery
of the email messages. Jd. at 1316-17. Comparable elements are set forth in claim | of the ’639
patent, applied in the context of telephonic communications instead of email messages. Id.
Moreover, the patent specification acknowledges that “[i]t is known to utilize telephone call
centers to facilitate the receipt, response and routing of incoming telephone calls relating to
customer service, retention, and sales. It is also known to use a web based system to facilitate
requests and inquiries related to customer service.” (’639 patent, col. 1:23-27) Thus, the system
described in claim 1 of the 639 patent is consistent with claims found by the Federal Circuit to
be abstract.

In addition, claim 1 of the ’639 patent does not recite a specific improvement to
technology. (’639 patent, col. 13:50-58) (“It will be understood by those of skill that the
translation of audio to text and subsequent data mining may be accomplished by systems known
in the art.”). According to NICE, the claim articulates improvements to the field of call center
data monitoring by providing a means to objectively analyze complex calls on a large scale and
manage the future handling of similar calls. (D.I. 22 at 14) NICE focuses in particular on the
claimed call rules with defined thresholds. (/d.; 9/5/19 Tr. at 56:1-9) But claim | of the ’639
patent does not include limitations describing the call rules, which are only found in the
subsequent claims. Instead, claim | is drawn to the functional steps of receiving, comparing, and
generating data in the context of telephonic communications, using only standard computer
components. Using generic computer components to carry out a claimed abstract idea is not

sufficient to render a claim patent eligible. See Two-Way Media, 874 F.3d at 1338 (citing Jn re
29

 
TLI Comme’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016)). In Finjan, Inc. v. Blue

Coat Systems, Inc., the Federal Circuit upheld the patent eligibility of claims directed to a

behavior-based virus scanning method that “employ[ed] a new kind of file that enables a

computer security system to do things it could not do before,” such as accumulating and utilizing

behavior-based information about potential threats. 879 F.3d 1299, 1304 (Fed. Cir. 2018).

Claim 1 of the ’639 patent does not recite a limitation comparable to the new file type in Finjan.
b. Alice step two

The court next considers whether “the claimed elements—‘individually and as an ordered
combination’—+recite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 US.
at 217). CallMiner contends that the claim limitations of the 639 patent! describe only generic
computer component and conventional software instructions, with no description of how call
attributes or call “complexity” are determined. (D.I. 19 at 13-14) In response, NICE contends
that the claims recite the inventive concept of objectively analyzing complex calls on a large
scale and managing the future handling of similar calls, as distinguished from the subjective
determinations used in prior art methods. (D.I. 22 at 14)

According to the allegations in the operative pleading, prior art call centers were
incapable of routing calls based on their complexity in an automated manner, instead utilizing
self-service interactive voice response (“IVR”) systems or live customer service representatives.
(D.I. 16 at 9175) Existing systems could not determine the complexity of a communication
between a customer and an organization to properly route the call or take other actions in real-
time. (/d.) The amended complaint identifies an “unconventional, technical solution . . . by

providing a system for generating call attributes associated with a customer interaction and

 

'0 The application leading to the issuance of the ’639 patent was filed on March 28, 2008.
30

 
comparing those attributes to a rule to determine the complexity of the interaction in real-time,”
including call duration or detected distress events. (/d. at { 176) These “plausible and specific
factual allegations that aspects of the claims are inventive are sufficient” to state a claim on a
motion to dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at 1128).

The patent specification supports the allegations in the amended complaint. The ’639
patent specification describes receiving a recorded call and determining call attributes associated
with the call (°639 patent, col. 2:13-15), and comparing a call rule to the call attributes and
generating data regarding the complexity of the call based on that comparison (id., col. 2:18-21).
In this manner, the specification of the ’639 patent describes a system for objectively analyzing
the call attributes by applying specific call rules based on those attributes, when prior systems
relied on subjective determinations. (’639 patent, cols. 1:23-63, 2:7-41) The concept of
establishing a series of steps to objectively analyze a telephone call may be inventive where, as
here, the claimed steps replace a prior subjective process. See McRO, Inc. v. Bandai Namco
Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“Defendants concede an animator’s
[prior art] process was driven by subjective determinations rather than specific, limited
mathematical rules” of the claimed invention). These alleged improvements are captured in
claim 1’s recitation of “determining the complexity of a telephonic communication received by a
contact center” comprising code segments for receiving a predetermined call rule and a
telephonic communication, “determining call attributes associated with the telephonic
communication,” “comparing the call rule to the call attributes,” and generating data showing
the complexity of the call and a graphical user interface to display the call data. (639 patent,

col. 16:42-65) Because a factual dispute exists regarding whether the invention “describes well-

31

 
understood, routine, and conventional activities,” Berkheimer, 881 F.3d at 1369, I recommend
that the court deny CallMiner’s motion to dismiss claim 1 of the ’639 patent.
D. Call Evaluation Patents
1. The ’872 patent
Claim 1 of the ’872 patent recites:

A computer-implemented method for performing a quality evaluation, the method
comprising:

accepting a definition of a quality task associated with a predefined evaluation
form, wherein the definition of the quality task is based on quality task

parameters selected by a user on a graphical user interface;

activating the quality task upon detecting breaching of a predefined key
performance indicator (KPI);

selecting from a plurality of interaction recordings one or more selected
interaction recordings for evaluations, the one or more interactions

recordings selected with relation to said quality task;

associating the selected interaction recordings with the predefined evaluation
form;

displaying a graphical representation of the one or more interaction recordings
and the evaluation form, wherein the evaluation form is used to evaluate

the one or more interaction recordings;

receiving evaluation results of the one or more selected interaction recordings;
and

performing at least one predefined action based on the results.

(872 patent, col. 14:37-58)

32

 
a. Alice step one

CallMiner contends that the ’872 patent is directed to the abstract idea of evaluating
customer-salesperson interactions, which is a well-known business process that can be performed
manually by humans. (D.I. 19 at 14-15; 9/5/19 Tr. at 64:11-20) According to CallMiner, the
claimed method involves the routine data manipulation functions of “retrieving, analyzing,
quantitatively rating, and automatically pushing” data, each of which is a patent-ineligible
abstract idea under Federal Circuit precedent. (D.I. 19 at 15) CallMiner alleges that the claimed
functions are implemented with generic computing components performing routine functions,
and the claimed key performance indicator triggering the evaluation can be nearly any parameter.
(Id. at 16-17)

In response, NICE contends that the claims of the ’872 patent recite a patent-eligible
process for automatically screening calls for evaluation when the calls satisfy certain quality
metrics, eliminating subjective approaches to call review. (D.I. 22 at 16) According to NICE,
the automatic selection of appropriate recordings and presentment of specific interfaces upon a
triggering event represents an improvement to the functionality of a computer. (/d.)

Claim 1 of the ’872 patent is drawn to the abstract idea of evaluating customer-
salesperson interactions. (’872 patent, col. 14:37-58) This articulation of the abstract idea is
consistent with the claim language: “A computer-implemented method for performing a quality
evaluation” comprising (1) “accepting a definition of a quality task associated with a predefined
evaluation form,” (2) “activating the quality task upon detecting breaching of a predefined key
performance indicator (KPD,” (3) selecting an “interaction recording[ ] for evaluations,” (4)
“associating the . . . interaction recording[ | with the predefined evaluation form,” (5) “displaying

a graphical representation of the . . . interaction recording| | and the evaluation form,” (6)
33

 
“receiving evaluation results,” and (7) “performing at least one predefined action based on the
results.” (/d.) Consistent with this articulation of the abstract idea, the specification provides for
a computer-implemented method of selecting a call recording for evaluation, assessing the call
recording with a predefined key performance indicator, presenting the evaluation to an evaluator,
and performing a predefined action based on the results of the evaluation. (’872 patent,
Abstract) Where, as here, the abstract idea accurately captures the focus of the claimed
invention, it is appropriate to characterize the claim as being directed to an abstract idea.
Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

A comparison of the data manipulation steps recited in claim 1 of the °872 patent to
claims found abstract by the Federal Circuit supports this conclusion. The Federal Circuit has
held that claims directed to collecting, displaying, and manipulating data are abstract. See
Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017)
(citing Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d
1343, 1347 (Fed. Cir. 2014)). Like the claim language at issue in Two-Way Media Ltd. v.
Comcast Cable Communications, LLC, claim 1 of the ’872 patent recites the elements of the
system using result-based functional language. The steps of activating, selecting, associating,
displaying, receiving, and performing tasks using generic computer components as recited in
claim 1 of the ’872 patent are comparable to the claimed functional results of “converting,”

29 66

“routing,” “controlling,” “monitoring,” and “accumulating records” in Two-Way Media, which
lacked a description of how to achieve the results in a non-abstract way. Two-Way Media Ltd. v.
Comcast Cable Comme’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). Thus, the system

described in claim 1 of the ’872 patent is consistent with claims found by the Federal Circuit to

be abstract.
34

 
Nor does claim 1 of the ’872 patent recite a specific improvement to technology or
language confining the claim to a particular solution to an identified problem. See IPA Techs.,
Inc. v. Amazon.com, Inc., 307 F. Supp. 3d 356, 364 (D. Del. 2018) (concluding that claims
merely “describ[ing] a desired function or outcome, without providing any limiting detail that
confine[s] the claim to a particular solution to an identified problem,” were abstract). According
to NICE, the claim overcomes “the prohibitive complexity of retrieving, analyzing,
quantitatively rating, and automatically pushing critical call data in an extensive universe of raw
data.” (D.I. 22 at 16) But this description of the alleged improvement to technology reinforces
the fact that claim 1 of the ’872 patent is drawn to purely functional steps. See Two-Way Media,
874 F.3d at 1338 (citing In re TLI Commce’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir.
2016)). Moreover, the specification of the ’872 patent acknowledges that evaluating a call based
on various parameters and key performance indicators were known in the art (°872 patent, cols.
3:38-44, 4:52-57), using metadata to search for information objects about the call was known in
the art (id., cols. 3:67-4:6), and the claimed invention still requires the evaluation itself to be
performed by call managers (id., col. 3:44-46).

b. Alice step two

The court next considers whether “the claimed elements—‘individually and as an ordered
combination’—trecite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 U.S.
at 217). CallMiner argues that the ’872 patent!! does not recite an inventive concept, as the
specification of the ’872 patent acknowledges that receiving user input and retrieving and

analyzing data are routine functions performed by generic computing components. (D.I. 19 at

 

'! The application leading to the issuance of the ’872 patent was filed on July 8, 2009.
35

 
19-20) In response, NICE contends that the claims recite an unconventional solution for
screening calls for evaluation in a call center environment. (D.I. 22 at 16)

According to the allegations in the operative pleading, prior art call center management
systems were not capable of screening multiple calls in real time for evaluation in a quantitative
and automated way. (D.I. 16 at § 91) Evaluation by random selection was ineffective and time-
consuming, and the randomly selected calls were not always representative of performance
issues. (Id.) The amended complaint identifies a “technological and unconventional solution . . .
by applying a speech analytics engine to audio data and automatically selecting, classifying, and
presenting calls for evaluation based on an array of quantitative metrics.” Ud. at 792) These
“plausible and specific factual allegations that aspects of the claims are inventive are sufficient”
to state a claim on a motion to dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at
1128).

The patent specification supports the allegations in the amended complaint. The ’872
patent specification describes a method to eliminate the need for random selection in call
evaluations, which was ineffective because quality managers could not select calls based on a
specific agent a specific time period. (’872 patent, cols. 1:30-39; 3:10-14) The ’872 patent
solves this problem by “providing the quality manager with the selected recordings” in a “push”
mode of operation after applying specific parameters. (/d., col. 3:32-46) In this manner, the
specification of the ’872 patent describes a system for objectively selecting calls for quality
review based on predefined parameters, when prior systems relied on subjective determinations.
(’872 patent, col. 3:3-46) The concept of establishing a series of steps to objectively analyze a
telephone call may be inventive where, as here, the claimed steps replace a prior subjective

process. See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir.
36

 
2016) (“Defendants concede an animator’s [prior art] process was driven by subjective
determinations rather than specific, limited mathematical rules” of the claimed invention). These
alleged improvements are captured in claim 1’s recitation of applying quality task parameters
after a breach of key performance indicators is detected and displaying the results of the
automated evaluation form to a reviewer. (’872 patent, col. 14:37-58) Because a factual dispute
exists regarding whether the invention “describes well-understood, routine, and conventional
activities,” Berkheimer, 881 F.3d at 1369, I recommend that the court deny CallMiner’s motion
to dismiss claim 1 of the ’872 patent.
2. The ’248 patent

Claim 1 of the ’248 patent recites:

A non-transitory, computer readable medium having an executable computer

readable program code embedded therein, the executable computer readable

program code for implementing a method of analyzing caller interaction events,

which method comprises:

receiving a caller interaction event between an agent and a caller;

extracting caller event data from the caller interaction event;

generating a report displaying one or more selected categories of the caller
event data; and

determining customer satisfaction following the caller interaction event based
on the one or more selected categories of the caller event data.

(248 patent, col. 28:41-54)
a. Alice step one
CallMiner contends that the ’248 patent is directed to the abstract idea of evaluating
customer-salesperson interactions, reciting routine data manipulation functions that are not

patent eligible. (D.I. 19 at 17) According to CallMiner, the ’248 patent claims the business

37

 
practice of a salesperson identifying the perceived satisfaction of a customer based on certain
characteristics of a call, despite the fact that humans have performed this type of evaluation for
years. (/d. at 17-18)

In response, NICE contends that the ’248 patent describes customer satisfaction evaluated
objectively based on certain characteristics of a call, such as the duration of the call and the hold
time during the call, instead of basing the analysis on the subjective human perception of
customer satisfaction in general. (D.I. 22 at 17) NICE argues that the claims apply both
linguistic and non-linguistic indicators in a rules-based approach to determining caller
satisfaction by way of objective computer analysis. (/d. at 17-18)

Claim 1 of the ’248 patent is drawn to the abstract idea of evaluating customer-
salesperson interactions. (’248 patent, col. 28:41-54) This articulation of the abstract idea is
consistent with the claim language: “A non-transitory, computer readable medium .. . for
implementing a method of analyzing caller interaction events” comprising (1) “receiving a caller
interaction event,” (2) “extracting caller event data from the caller interaction event,” (3)
“generating a report displaying” the caller event data, and (4) “determining customer
satisfaction” based on the caller event data. (/d.) Consistent with this articulation of the abstract
idea, the specification provides for a computer-implemented method of routing a customer call to
a call agent, recording voice data, analyzing the voice data, generating an assessment of the call,
and providing the assessment to a supervisor or trainer to evaluate the call agent. (’872 patent,
col. 24:6-25) Where, as here, the abstract idea accurately captures the focus of the claimed
invention, it is appropriate to characterize the claim as being directed to an abstract idea.

Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

38

 
A comparison of the data manipulation steps recited in claim 1 of the ’248 patent to
claims found abstract by the Federal Circuit supports this conclusion. The Federal Circuit has
held that claims directed to collecting, displaying, and manipulating data are abstract. See
Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017)
(citing Content Extraction & Transmission LLC vy. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d
1343, 1347 (Fed. Cir. 2014)). Like the claim language at issue in Two-Way Media Ltd. v.
Comcast Cable Communications, LLC, claim 1 of the ’248 patent recites the elements of the
system using result-based functional language. The steps of receiving, extracting, generating,

and determining using generic computer components as recited in claim | of the ’248 patent are

92 66 39 6

comparable to the claimed functional results of “converting,” “routing,” “controlling,”
“monitoring,” and “accumulating records” in Two-Way Media, which lacked a description of
how to achieve the results in a non-abstract way. Two-Way Media Ltd. v. Comcast Cable
Commce’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). Thus, the system described in claim 1 of
the ’248 patent is consistent with claims found by the Federal Circuit to be abstract.

Nor does claim 1 of the ’248 patent recite a specific improvement to technology or
language confining the claim to a particular solution to an identified problem. See IPA Techs.,
Inc. vy, Amazon.com, Inc., 307 F. Supp. 3d 356, 364 (D. Del. 2018) (concluding that claims
merely “describ[ing] a desired function or outcome, without providing any limiting detail that
confine[s] the claim to a particular solution to an identified problem,” were abstract). According
to NICE, the claim applies an objective, rules-based approach to determining caller satisfaction
based on caller event data. (D.I. 22 at 17) But this description of the alleged improvement to

technology reinforces the fact that claim | of the ’248 patent is drawn to functional steps. See

Two-Way Media, 874 F.3d at 1338 (citing In re TLI Commce’ns LLC Patent Litig., 823 F.3d 607,
39

 

 
611 (Fed. Cir. 2016)). Moreover, the specification of the ’248 patent acknowledges that it was
known to use call centers to process customer service calls (248 patent, col. 1:33-41), it was
known to monitor calls between a customer and a call agent (id., col. 1:42-45), it was known that
psychological behavioral models could be used as tools to evaluate and understand interactions
among people (d., cols. 2:48-3:5), and devices and software for recording and logging calls to a
call center and converting audio signals to text files were well-known (id., col. 3:6-11).

b. Alice step two

The court next considers whether “the claimed elements—‘individually and as an ordered
combination’—trecite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 U.S.
at 217). CallMiner argues that the ’248 patent!” does not include an inventive concept, instead
reciting a generic “computer readable code embedded” on a “computer readable medium” for
analyzing “caller event data.” (D.I. 19 at 20) In response, NICE contends that the claims recite
an unconventional monitoring process automatically subjecting call data to behavioral models
for categorizing behaviors. (D.I. 22 at 18)

According to the allegations in the operative pleading, prior art call center management
systems could not determine a customer’s satisfaction level or the quality of an agent in an
objective manner. (D.I. 16 at § 151) Gathering data from post-call surveys was inefficient and
failed to provide additional insight. Ud.) The amended complaint identifies a “technical and
unconventional solution... by automatically subjecting call data to a behavioral model for
deducing and categorizing human behaviors.” (/d. at § 152) These “plausible and specific
factual allegations that aspects of the claims are inventive are sufficient” to state a claim on a

motion to dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix, 882 F.3d at 1128).

 

!2 The application leading to the issuance of the ’248 patent was filed on February 13, 2017.
40

 

 
The patent specification supports the allegations in the amended complaint. The ’248
patent specification describes a “need for a system that analyzes the underlying behavioral
characteristics of a customer and agent so that data relating to these behavioral characteristics
can be used for subsequent analysis and training.” (°248 patent, col. 2:32-36) The ’248 patent
solves this problem by using a computer program to objectively identify behavioral signifiers
based on linguistic patterns and non-linguistic indicators. (/d., cols. 21:53-22:3) The concept of
establishing a series of steps to objectively analyze a telephone call may be inventive where, as
here, the claimed steps replace a prior subjective process. See McRO, Inc. v. Bandai Namco
Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“Defendants concede an animator’s
[prior art] process was driven by subjective determinations rather than specific, limited
mathematical rules” of the claimed invention). These alleged improvements are captured in
claim 1’s recitation of capturing and processing call data to determine customer satisfaction.
(248 patent, col. 28:41-54) Because a factual dispute exists regarding whether the invention
“describes well-understood, routine, and conventional activities,” Berkheimer, 881 F.3d at 1369,
I recommend that the court deny CallMiner’s motion to dismiss claim 1 of the ’248 patent.

3. The °400 patent

Claim 1 of the ’400 patent recites:

A customer analysis method for analyzing electronic customer communication
data and generating behavioral assessment data, which method comprises:

receiving a plurality of types of electronic customer communication data by
one or more servers configured to provide a user interface comprising a
web site, web portal, or virtual portal or application, wherein at least one
of the types of electronic customer communication data includes voice
data, and at least one of social media data, update status, media feed,
social media review, social media data stream, social media profile or
social media account setup;

4]

 
generating a text file from the voice data;

identifying a customer associated with the electronic customer communication
data received by the one or more servers;

generating behavioral assessment data by analyzing the text file and the at
least one of social media data, update status, media feed, social media
review, social media data stream, social media profile or social media
account setup for that identified customer; and

displaying instructions to a user via a reporting engine, wherein the
instructions are based on the generated behavioral assessment data,

wherein the user includes the identified customer or a customer service agent.
(°400 patent, col. 32:18-43)
a. Alice step one

CallMiner alleges that the claims of the ’400 patent are directed to the abstract idea of
evaluating customer-salesperson interactions. (D.I. 19 at 18-19) According to CallMiner, the
°400 patent automates the human activity of assessing a person’s behavior by analyzing phone
calls and social media posts using generic computer components. (/d. at 19) In response, NICE
contends that the ’400 patent recites an application of analyzing electronic communications
based on data mined from social media feeds, web data, or chat feeds and analyzing the data
along with text-translated voice data to generate a behavioral assessment of customers. (D.I. 22
at 19) By making use of behavior-based information to achieve specific results, NICE contends
that the claims of the ’400 patent are patent-eligible. (/d.)

Claim 1 of the ’400 patent is drawn to the abstract idea of evaluating customer-
salesperson interactions. (°400 patent, col. 32:18-43) This articulation of the abstract idea is
consistent with the claim language: “A customer analysis method for analyzing electronic

customer communication data and generating behavioral assessment data” comprising the steps

42

 
of (1) receiving electronic customer communication data, (2) generating a text file from collected
voice data, (3) identifying a customer associated with the communication, (4) generating
behavioral assessment data based on the text file and social media data, and (5) displaying
instructions to the user based on the behavioral assessment data. (/d.) Consistent with this
articulation of the abstract idea, the specification provides for a computer-implemented method
of analyzing electronic data transmissions by customers in addition to voice data. (°400 patent,
col. 2:4-12) Where, as here, the abstract idea accurately captures the focus of the claimed
invention, it is appropriate to characterize the claim as being directed to an abstract idea.
Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019).

A comparison of the data manipulation steps recited in claim 1 of the ’400 patent to
claims found abstract by the Federal Circuit supports this conclusion. The Federal Circuit has
held that claims directed to collecting, displaying, and manipulating data are abstract. See
Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017)
(citing Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d
1343, 1347 (Fed. Cir. 2014)). Like the claim language at issue in Two-Way Media Ltd. v.
Comcast Cable Communications, LLC, claim 1 of the ’400 patent recites the elements of the
system using result-based functional language. The steps of receiving, generating, identifying,

and displaying using generic computer components as recited in claim 1 of the °400 patent are

9) 6 99 66

comparable to the claimed functional results of “converting,” “routing,” “controlling,”
“monitoring,” and “accumulating records” in Two-Way Media, which lacked a description of
how to achieve the results in a non-abstract way. Two-Way Media Ltd. v. Comcast Cable
Commce’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). Thus, the system described in claim 1 of

the °400 patent is consistent with claims found by the Federal Circuit to be abstract.
43

 
Nor does claim 1 of the ’400 patent recite a specific improvement to technology or
language confining the claim to a particular solution to an identified problem. See IPA Techs.,
Inc. v. Amazon.com, Inc., 307 F. Supp. 3d 356, 364 (D. Del. 2018) (concluding that claims
merely “describ[ing] a desired function or outcome, without providing any limiting detail that
confine[s] the claim to a particular solution to an identified problem,” were abstract); see also
iSentium, LLC v. Bloomberg Fin. L.P., 343 F. Supp. 3d 379, 393 (S.D.N.Y. 2018) (concluding
that purported improvements to existing methods for interpreting posts on social media did not
amount to an improvement to the functionality of a computer). According to NICE, the claim
provides a means of mining data from unconventional sources, including social media feeds, web
data, or chat feed data, and analyzing it in conjunction with voice data to generate a behavior
assessment of a customer. (D.I. 22 at 19) But this description of the alleged improvement to
technology reinforces the fact that claim 1 of the ’400 patent is drawn to functional steps. See
Two-Way Media, 874 F.3d at 1338 (citing In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607,
611 (Fed. Cir. 2016)). Moreover, the specification of the ’400 patent acknowledges that it was
known to monitor calls and other electronic communications between a customer and a call
center (’400 patent, col. 1:38-39), it was known that psychological behavioral models could be
used as tools to evaluate and understand interactions among people (id., cols. 19:7-12), the
computer hardware and programming techniques were known (id., cols. 26:18-20, 28:1-7), and
techniques were known for interpreting non-linguistic event data (id., col. 28:53-55).

b. Alice step two
The court next considers whether “the claimed elements—‘individually and as an ordered

combination’—recite an inventive concept.” Cellspin, 927 F.3d at 1316 (quoting Alice, 573 U.S.

44

 
at 217). CallMiner argues that the ’400 patent!? does not recite an inventive concept at step two
of the analysis because the claims recite only generic computer components performing well-
known techniques for evaluating data. (D.I. 19 at 20) NICE contends that the ’400 patent recites
the inventive concept of mining specific types of data from specific channels to make specific
types of assessments to achieve specific results. (D.I. 22 at 20)

According to the allegations in the operative pleading, prior art call center management
systems relied on third-party call centers to monitor the quality of call center agents, which was
inconsistent and subjective. (D.I. 16 at § 199) Moreover, existing speech analytics software did
not mine data from social media feeds, web data, or chat feed data. Ud.) The amended
complaint identifies an “unconventional, technical solution ... by providing a system for
generating behavioral assessment data from electronic customer communications.” (/d. at § 200)
These “plausible and specific factual allegations that aspects of the claims are inventive are
sufficient” to state a claim on a motion to dismiss. See Cellspin, 927 F.3d at 1317 (citing Aatrix,
882 F.3d at 1128).

The patent specification supports the allegations in the amended complaint. The °400
patent specification describes the generation of behavioral assessment data by analyzing
electronic customer communication data. (°400 patent, col. 12:12-25) The ’400 patent provides

a method for analyzing electronic customer communication data, generating

behavioral assessment data and generating a responsive communication, that

includes receiving, by a server, electronic customer communication data of two or

more types, wherein the server is configured to provide a user interface ... and.

wherein... electronic customer communication data includes social media data,

update status, media feed, social media review, social media data stream, social

media profile or social media account setup, determining customer identification

data associated with the electronic customer communication data by the server,
analyzing the electronic customer communication data by applying a

 

3 The application leading to the issuance of the ’400 patent was filed on May 25, 2017.
45

 

 
predetermined linguistic-based psychological behavioral model to the electronic

customer communication data, generating behavioral assessment data by the

contact center based on said analyzing, the behavioral assessment data providing a

personality type for the analyzed electronic customer communication data,

generating a responsive communication based on the generated behavioral

assessment data, and providing the responsive electronic communication via the

user interface.
(Id., col. 2:45-67) The concept of establishing a series of steps to objectively analyze a customer
service interaction may be inventive where, as here, the claimed steps replace a prior subjective
process. See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir.
2016) (“Defendants concede an animator’s [prior art] process was driven by subjective
determinations rather than specific, limited mathematical rules” of the claimed invention). These
alleged improvements are captured in claim 1’s recitation of analyzing electronic customer
communication data and generating behavioral assessment data based on data mined from social
media to objectively assess a call agent’s performance and customer satisfaction. (’400 patent,
col. 32:18-43) Because a factual dispute exists regarding whether the invention “describes well-
understood, routine, and conventional activities,” Berkheimer, 881 F.3d at 1369, I recommend
that the court deny CallMiner’s motion to dismiss claim 1 of the ’400 patent.
IV. CONCLUSION

For the foregoing reasons, I recommend that the court DENY CallMiner’s motion to
dismiss pursuant to Rule 12(b)(6). (D.I. 18)

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right
46

 
to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1
(3d Cir. 2006); Henderson vy. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.

Dated: February 3, 2020 Lua) SOsso

Sherry R. en ‘
UNITED S M. \GISTRATE JUDGE

47

 
